DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1-8, 10-12, 18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherill US 6,508,163 (hereafter Weatherill) and further in view of Siegfried DE102013000042 published 7 Nov. 2013 as translated by EPO (hereafter Siegfried).

Regarding claim 1, Weatherill teaches an expansion chamber (chamber of funnel 1), comprising:
a chamber body (body of funnel 1) defined as having a top portion (open top portion of funnel 1; col 3 lines 40-46) above a bottom portion (open bottom portion of funnel 1; col 3 lines 47-53), wherein both the top portion and the bottom portion cooperatively form a hollow chamber volume (volume of funnel 1) configured to temporarily contain an expansion of bubbles during an aeration process for aerating a liquid, including being wine and other alcoholic beverages (col 3 lines 40-53, Fig 4);
wherein the bottom portion has a bottom opening (bottom opening of funnel 1 through which wine is returned to the bottle), wherein the bottom opening is 
wherein the top portion has a top opening (top opening of funnel 1), the top portion being disposed above the opening of the uncorked and/or opened bottle when the bottom opening is engaged with the opening of the uncorked and/or opened bottle (as shown in Figs 3-4);
wherein the hollow chamber volume is configured to be in fluid communication with an inside of the uncorked and/or opened bottle when the bottom opening is engaged with the opening of the uncorked and/or opened bottle (col 3 lines 40-53, Figs 3-4);
wherein a maximum inside diameter of the hollow chamber volume in a horizontal plane with respect to the uncorked and/or opened wine bottle set upon a horizontal surface is cooperatively formed between the top and bottom portions (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel);
wherein, when the expansion chamber is oriented with the top opening directly above the bottom opening, an entirety of an inside surface of the hollow chamber volume of the chamber body is internally sloped to drain all the liquid out through the bottom opening (col 3 lines 40-53, as shown in Fig 4).
Weatherill does not state wherein the maximum inside diameter is at least 2.50 inches.
Siegfried teaches an expansion chamber (chamber of 2) comprising a chamber body (body of 2); a top portion (portion of opening of 25); a bottom portion has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside diameter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (2.5 to 8 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 2.50 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).


Weatherill does not teach wherein the maximum inside diameter is at least 2.75 inches and less than 4.5 inches.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (2.75 to 4.5 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 2.75 inches and less than 4.5 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 3, Weatherill in view of Siegfried teaches all the limitations of claim 1.

Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.0 to 4.25 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 3.0 inches and less than 4.25 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 4, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is at least 3.25 inches and less than 4 inches.

MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.25 to 4 inches) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 3.25 inches and less than 4 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 5, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is at least 3.50 inches and less than 3.75 inches.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).

MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is at least 3.50 inches and less than 3.75 inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 6, Weatherill in view of Siegfried teaches all the limitations of claim 1.
Weatherill does not teach wherein the maximum inside diameter is 3.625 inches plus or minus 10%.
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective 
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is 3.625 within 10%, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 7, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches where the expansion chamber (chamber of 1 in Fig 4) aerates wine and where a bubble chamber can be transparent in order to see the wine being aerated (col 4 lines 33-41).
Weatherill does not teach wherein the expansion chamber is optically transparent or translucent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (chamber of 1 in Fig 4) by incorporating the transparent material of the Weatherill bubble chamber in order to see the wine being aerated (col 4 lines 33-41).

Regarding claim 8, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches a sealing element (shown below) 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing element)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 10, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches wherein the hollow chamber volume is in fluid communication with surrounding air through the top opening (as shown in Fig 4, where the top is open and a fluid path exists from the air surrounding the top all the way into the bottle).

Regarding claim 11, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches wherein a middle portion and/or the top portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion of the expansion chamber (as shown in Fig 3 where the bottom portion is the narrowest portion).

Regarding claim 12, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach wherein a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber
Siegfried teaches where the shape can be spherical, and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Weatherill expansion chamber (chamber of 1) to be the spherical shape of the Siegfried expansion chamber in order to affect degassing, ventilation, and stability (¶9-10). The modification would result in wherein a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber.
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where a middle portion of the expansion chamber is larger in cross-sectional area with respect to the horizontal plane as compared to the bottom portion and the top portion of the expansion chamber, in order to affect the degassing, ventilation, and stability (¶9-10).


Regarding claim 18, Weatherill in view of Siegfried teaches all the limitations of claim 1. Weatherill further teaches wherein the top opening is larger in comparison to the bottom opening (as shown in Figs 3-4, funnel shape).

Regarding claim 20, Weatherill teaches an expansion chamber (chamber of funnel 1), comprising:
a chamber body (body of funnel 1) defined as having a top portion (open top portion of funnel 1; col 3 lines 40-46) above a bottom portion (open bottom portion of funnel 1; col 3 lines 47-53), wherein both the top portion and the bottom portion cooperatively form a hollow chamber volume (volume of funnel 1) configured to temporarily contain an expansion of bubbles during an aeration process for aerating a liquid, being wine and other alcoholic beverages (col 3 lines 40-53, Fig 4);
wherein the bottom portion has a bottom opening (bottom opening of funnel 1 through which wine is returned to the bottle), wherein the bottom opening is configured to engage an opening of an opened alcoholic beverage (bottle 9; as shown in Figs 3-4);
wherein the top portion has a top opening (top opening of funnel 1), the top portion being disposed above the opening of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (as shown in Figs 3-4);
wherein the hollow chamber volume is configured to be in fluid communication with an inside of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (col 3 lines 40-53, Figs 3-4);
wherein a maximum inside perimeter of the hollow chamber volume in a horizontal plane with respect to the opened alcoholic beverage set upon a horizontal surface is cooperatively formed between the top and bottom portions (as shown in Fig 3, where the maximum inside perimeter is near the top), 
Weatherill further teaches wherein the bottom opening has a minimum inside diameter such that it fits inside a wine bottle and fluidly connects the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).
Weatherill does not teach:
wherein the bottom opening has a minimum inside diameter of 0.45 inches or greater; and
wherein the maximum inside perimeter encompasses a cross-sectional area of at least 4.91 inches squared.
MPEP §2144.04 IV A states that changes in size are not sufficient to patentably distinguish over the prior art. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum inside diameter of Weatherill (diameter of bottom of funnel 1) such that the minimum inside diameter is 0.45 inches or greater as a matter of obvious design choice (MPEP §2144.04 IV A) and in order to fit inside a wine bottle and fluidly connect the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).
Siegfried teaches an expansion chamber (chamber of 2) comprising a chamber body (body of 2); a top portion (portion of opening of 25); a bottom portion has a bottom opening (opening of 6), wherein the bottom opening is configured to engage an opening (opening of 5) of an uncorked and/or opened wine bottle (bottle 1). Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 2.5 inches is a perimeter of 4.91 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. 
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 4.91 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 21, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 5.94 inches squared and equal to or less than 14.13 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where 
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (5.94 to 14.94 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 4.91 square inches and equal to or less than 14.13 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 22, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 7.07 inches squared and equal to or less than 13.35 inches squared.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3 inches is a perimeter of 7.07 square inches and a diameter of 4.1 inches is a perimeter of 13.35 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (7.07 to 13.35 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 7.07 square inches and equal to or less than 13.35 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 23, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 8.3 inches squared and equal to or less than 12.56 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3.25 inches is a perimeter of 8.30 square inches and a diameter of 4 inches is a perimeter of 12.56 square inches) in order to affect degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (7.07 to 13.35 square inches) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).


Regarding claim 24, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 8.3 inches squared and equal to or less than 12.56 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum inside perimeter (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel) of Weatherill by incorporating the 2 to 8 inch top opening of Siegfried (¶7, where a diameter of 3.5 inches is a perimeter of 9.62 square inches and a diameter of 3.75 inches is a perimeter of 11.04 square inches) in order to affect degassing, ventilation, and stability (¶9-10).

MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is at least 9.62 square inches and equal to or less than 11.04 square inches, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 25, Weatherill in view of Siegfried teaches all the limitations of claim 20.
Weatherill does not teach wherein the cross-sectional area of the maximum inside perimeter is at least 8.3 inches squared and equal to or less than 12.56 inches squared.
Siegfried further teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).

MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (10.32 square inches within 10%) of the Siegfried and claimed maximum inside perimeter (where the maximum inside perimeter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside perimeter is 10.32 square inches within 10%, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).

Regarding claim 26, Weatherill in view of Siegfried teaches all the limitations of claim 20. Weatherill further teaches wherein the bottom opening has a minimum inside diameter such that it fits inside a wine bottle and fluidly connects the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).

MPEP §2144.04 IV A states that changes in size are not sufficient to patentably distinguish over the prior art. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum inside diameter of Weatherill (diameter of bottom of funnel 1) such that the minimum inside diameter is 0.45 inches or greater as a matter of obvious design choice (MPEP §2144.04 IV A) and in order to fit inside a wine bottle and fluidly connect the funnel to the inside of the bottle (col 3 lines 47-53, as shown in Figs 3-4).

Regarding claim 27, Weatherill in view of Siegfried teaches all the limitations of claim 20. 
Weatherill does not teach wherein the entirety of the chamber body including the bottom opening comprises a single wall of material.
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber body such that the entirety of the chamber body including the bottom opening comprises a single wall of material as a matter of obvious design choice (MPEP §2144.07).


9 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 8 above, and further in view of Lau US 2016/0175782 (hereafter Lau).

Regarding claim 9, Weatherill in view of Siegfried teaches all the limitations of claim 8. 
Weatherill does not state wherein the sealing element comprises an elastic or rubber-like material.
Lau teaches a wine aerator (Fig 1) where a sealing element (element comprising 110 in Fig 1) attached to the bottom opening (opening of 108 near 105 in Fig 2) of the expansion chamber, wherein the sealing element is configured to seal against an inside surface opening of the uncorked and/or opened bottle, where the seal is a silicon rubber seal in order to allow a press fit seal (¶41)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Weatherill (shown above) by incorporating the rubber seal element of Lau in order to allow a press fit seal (¶41).
Further, MPEP §2144.07 states that choosing a material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing element of Weatherill (shown above) by incorporating an elastic or rubber-like material in order to provide a seal and be deformable.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 1 above, and further in view of Kuru et al US 2014/0120226 (hereafter Kuru).

Regarding claims 13-14, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach wherein the top opening comprises a pour spout; wherein the top opening of the expansion chamber is asymmetrically shaped due to the pour spout, and wherein the bottom opening is symmetrically shaped.
Kuru teaches a wine aerator (Fig 1) wherein the top opening comprises a pout spout (26) in order to allow no drop pouring from the top opening (¶31). Kuru teaches wherein the top opening of the expansion chamber is asymmetrically shaped due to the pour spout in order to allow no drop pouring from the top opening (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top opening of Weatherill (Fig 4) by incorporating the pouring spout at the top opening of Kuru (26 in Fig 1) in order to allow no drop pouring from the top opening (¶31).
The modification would result in wherein the top opening comprises a pour spout; wherein the top opening of the expansion chamber is asymmetrically shaped due to the pour spout, and wherein the bottom opening is symmetrically shaped.

.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 1 above, and further in view of Gaeta et al D810507 (hereafter Gaeta).

Regarding claim 16, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach a plurality of vertically disposed faux mold lines disposed on the outside surface of the chamber body.
Gaeta teaches an aerator/mixer (Figs 1-2) including a plurality of vertically disposed faux mold lines disposed on the outside surface of the chamber body in order to be ornamental (Description and Claim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of Weatherill (1) by incorporating the faux mold lines of Gaeta (Figs 1-2) in order to be ornamental (Description and Claim). 


17 are rejected under 35 U.S.C. 103 as being unpatentable over Weatherill in view of Siegfried as applied to claim 1 above, and further in view of Verbicky US 2013/0255505 (hereafter Verbicky). 

Regarding claim 17, Weatherill in view of Siegfried teaches all the limitations of claim 1. 
Weatherill does not teach wherein the chamber body consists of a polymer.
Verbicky teaches where the chamber consists of acrylic in order to be clear (¶74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (1) by incorporating the polymer material of Verbicky in order to be clear and allow injection molding (¶74).
Further, MPEP §2144.07 states that choosing a material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (1) by incorporating a polymer material in order to allow injection molding (¶74) and as plastic is a knows material for manufacture.


19 is rejected under 35 U.S.C. 103 as being unpatentable over Weatherill US 6,508,163 (hereafter Weatherill) and further in view of Siegfried DE102013000042 published 7 Nov. 2013 as translated by EPO (hereafter Siegfried) and Kuru et al US 2014/0120226 (hereafter Kuru).

Regarding claim 19, Weatherill teaches an expansion chamber (chamber of funnel 1), comprising:
a chamber body (body of funnel 1) defined as having a top portion (open top portion of funnel 1; col 3 liens 40-46) above a bottom portion (open bottom portion of funnel 1; col 3 lines 47-53), wherein both the top portion and the bottom portion cooperatively form a hollow chamber volume (volume of funnel 1) configured to temporarily contain an expansion of bubbles during an aeration process for aerating a liquid, being wine and other alcoholic beverages (col 3 lines 40-53, Fig 4);
wherein the bottom portion has a bottom opening (bottom opening of funnel 1 through which wine is returned to the bottle), wherein the bottom opening is configured to engage inside an opening of an opened alcoholic beverage (bottle 9; as shown in Figs 3-4);
wherein the top portion has a top opening, the top portion (top opening of funnel 1) being disposed above the opening of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (as shown in Figs 3-4);
wherein the hollow chamber volume is configured to be in fluid communication with an inside of the opened alcoholic beverage when the bottom opening is engaged with the opening of the opened alcoholic beverage (col 3 lines 40-53, Figs 3-4);
wherein a maximum inside diameter of the hollow chamber volume in a horizontal plane with respect to the opened alcoholic beverage set upon a horizontal surface is cooperatively formed between the top and bottom portions (where the maximum inside diameter is shown in Fig 3 as being from near the top of the funnel), 
a sealing element attached to the bottom opening of the expansion chamber (shown below),
wherein the sealing element is configured to seal between an inside surface of the opened alcoholic beverage and an outside surface of the bottom opening (shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing element)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Weatherill does not teach:
wherein the chamber body is optically transparent and/or translucent;
wherein the top portion comprises a pour spout;
wherein the maximum inside diameter is 3.625 inches plus or minus 10%; and
wherein the entirety of the chamber body including the bottom opening comprises a single wall of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion chamber of Weatherill (chamber of 1 in Fig 4) by incorporating the transparent material of the Weatherill bubble chamber in order to see the wine being aerated (col 4 lines 33-41).
MPEP §2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber body such that the entirety of the chamber body including the bottom opening comprises a single wall of material as a matter of obvious design choice (MPEP §2144.07).
Kuru teaches a wine aerator (Fig 1) wherein the top opening comprises a pout spout (26) in order to allow no drop pouring from the top opening (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top opening of Weatherill (Fig 
Siegfried teaches wherein the top opening is between 5 and 20 cm (about 2 to 8 inches, ¶7) and where the shape affects the degassing, ventilation, and stability (¶9-10).
MPEP §2144.05 I state that where prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the range. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the overlapping portion (3.625 within 10%) of the Siegfried and claimed maximum inside diameter (where the maximum inside diameter of Weatherill is the same as the top opening).
MPEP §2144.05 II state that where a variable is known to affect a result, a prima facie case of obviousness exist to optimize the variable. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the chamber of Weatherill (chamber 1), such as to where the maximum inside diameter is 3.625 within 10%, in order to affect the degassing, ventilation, and stability as taught by Siegfried (¶9-10).


Response to Arguments
The following is a response to Applicant’s arguments filed 5 Jan. 2021:


Examiner agrees and the rejections are withdrawn.

Applicant argues that the 103 rejection in view of Siegfried is overcome by amendment.
Examiner agrees and the rejection is withdrawn. Siegfried does not teach the internal slope as claimed in claim 1. Further, the minimum diameter of 0.45 inches would not have been obvious to include in a venturi device. Upon further consideration, a new rejection is presented in view of Weatherill and Siegfried.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776